Citation Nr: 1220808	
Decision Date: 06/14/12    Archive Date: 06/22/12

DOCKET NO.  09-16 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for diabetes mellitus, to include as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephen Holland, Legal Intern






INTRODUCTION

The Veteran served on active duty in the Air Force from July 1967 to July 1972.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a June 2008 rating decision by the Department of Veterans Affairs Regional Office in Roanoke, Virginia.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Upon review of the record, further development is necessary before reaching a decision on the Veteran's claim for service connection for diabetes mellitus.

In separate submissions to the Board, the Veteran has argued that while serving, he was exposed to herbicides, including Agent Orange.  The Veteran's arguments have varied.  In his May 2009 appeal to the Board, the Veteran claims that he served in Vietnam on the ground and "was surrounded by Agent Orange."  In another document, a March 2012 statement to the Board, the Veteran's representative argues that the Veteran may have been exposed to herbicides when he was stationed at Korat Royal Thai Air Force Base.  Finally, in a May 2012 Brief, the Veteran's representative again argues that the Veteran was exposed to Agent Orange while on the ground in Vietnam.

Although the Veteran's record includes some service personnel records (SPRs), the SPRs appear incomplete.  The SPRs available suggest that the Veteran was stationed in Thailand beginning in July 1971, but dates of service and the Veteran's location within Thailand are unclear.  There is no indication in the record that the Veteran served in Vietnam.  A more complete copy of the Veteran's SPRs may show the circumstances of the Veteran's claimed service in Thailand and whether he ever served in Vietnam.  Thus, the Board finds that a remand is necessary for VA to attempt to obtain the Veteran's complete SPRs.

Further, pertinent provisions of the VA Adjudication Manual set forth procedures that VA must follow to verify herbicide exposure in locations other than the Republic of Vietnam or along the Demilitarized Zone of Korea.  Specifically, the M21-1MR provides that the following development should be performed:

a)  Ask the veteran for the approximate dates, location, and nature of the alleged exposure.
	b)  Furnish the veteran's description of exposure to C&P service via e-mail at VAVBAWAS/CO/211/AgentOrange and request a review of the Department of Defense's inventory of herbicide operations to determine whether herbicides were used as alleged.
c)  If C&P Service review does not confirm that herbicides were used as alleged, submit a request to The United States Joint Services Records Research Center (JSRRC) for verification of exposure to herbicides.  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(n).


Accordingly, the case is REMANDED for the following action:

1. The RO or the AMC should attempt to obtain a complete copy of the Veteran's SPRs.  If it is unable to obtain the identified records, it should so inform the Veteran and request him to submit any such records in his possession.  Efforts to obtain the records should continue until it is determined that the records do not exist or that further attempts to obtain the records would be futile.  All attempts to obtain these records should be documented in the claims files.

2. The RO or the AMC should comply with the evidentiary development noted in M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(n).

3. The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disability on appeal.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

4. The RO or the AMC should undertake any other development it determines to be warranted.

5. Then, the RO or the AMC should readjudicate the Veteran's claim based on a de novo review of the record.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be furnished to the Veteran and his representative, and the should be afforded the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand, the Board inimates no opinion as to any final outcome warranted.

No action is required of the Veteran unless he is otherwise notified but he has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
WAYNE M. BRAEUER
Chief Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2009).


